Case 2:19-cv-14199-DMM Document 4 Entered on FLSD Docket 06/21/2019 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                     Ft. Pierce Division

                                   Case No. 2:19-14199-cv-DMM

  ______________________________________
                                                       )
  CENTER FOR BIOLOGICAL DIVERSITY;                     )
  CALUSA WATERKEEPER; and                              )
  WATERKEEPER ALLIANCE,                                )
                                                       )
         Plaintiffs,                                   )
                        v.                             )
                                                       )
  U.S. ARMY CORPS OF ENGINEERS;                        )
  COL. ANDREW KELLY, in his official                   )
  capacity as Commander and District Engineer          )
  of the U.S. Army Corps of Engineers; U.S.            )
  DEPARTMENT OF THE INTERIOR;                          )
  DAVID BERNHARDT, in his official                     )
  capacity as Secretary of the U.S. Department         )
  of Interior; NATIONAL MARINE                         )
  FISHERIES SERVICE; DR. ROY E.                        )
  CRABTREE, in his official capacity as                )
  Regional Administrator of the Southeast              )
  Regional Office of National Marine Fisheries         )
  Service; U.S. FISH AND WILDLIFE                      )
  SERVICE; and MARGARET EVERSON, in                    )
  her official capacity as Principal Deputy            )
  Director of U.S. Fish and Wildlife Service,          )
                                                       )
        Defendants.                                    )
  _____________________________________



                        PLAINTIFFS’ NOTICE OF RELATED ACTION

         Plaintiffs Center for Biological Diversity, Calusa Waterkeeper, and Waterkeeper

  Alliance, by their undersigned counsel, hereby give notice to the Court and opposing counsel that

  there may be a pending lawsuit related to the above-captioned case. This notice is provided

  pursuant to Local Rule 3.8 of the United States District Court for the Southern District of

                                                 [1]
Case 2:19-cv-14199-DMM Document 4 Entered on FLSD Docket 06/21/2019 Page 2 of 3



  Florida, which requires parties to inform the Court and opposing counsel of other pending

  actions that have subject matter that is a material part of the subject matter of the action at hand.

           On April 25, 2007, Judge K. Michael Moore administratively closed National Wildlife, et

  al. v. Harvey, No. 2:06−14197 (S.D. Fla.), a case involving the U.S. Army Corps of Engineers’

  (Corps) regulation of Lake Okeechobee.1 Because no final decision issued from the Court, the

  case might be considered “pending.”

           Harvey might be related to the above-captioned case because both cases involve the

  Corps’ Endangered Species Act obligations regarding its regulation of Lake Okeechobee.

  Furthermore, the cases have a common Defendant in the Corps, and both cases raise claims that

  the Defendant(s) violated the Endangered Species Act 16 U.S.C. § 1536(a)(2), 16 U.S.C. §

  1583(a)(1)(B), 16 U.S.C. § 1536(a)(1), and 50 C.F.R. § 402.16(b).


  DATED: June 21, 2019
                                                             Respectfully Submitted,


                                                             /s/ Jaclyn Lopez
                                                             JACLYN LOPEZ, Trial Counsel
                                                             FL Bar No. 96445
                                                             Center for Biological Diversity
                                                             P.O. Box 2155
                                                             St. Petersburg, FL 33731
                                                             Tel: (727) 490-9190
                                                             jlopez@biologicaldiversity.org




  1
    The D.C. District Court transferred Harvey to the United States District Court for the Southern District of Florida
  on August 3, 2006, upon motion by Defendants. Order Transferring Case at 1, 233, Nat’l Wildlife, et al v. Harvey,
  No. 2:06−cv−14197−KMM (S.D. Fla. Aug. 3, 2006). Following repeated stays, Judge Moore ordered the case
  closed for administrative purposes stating that the case “may be reopened upon a motion by either party after the
  RDSEIS has been produced.” Order Granting in Part Joint Motion to Vacate Scheduling Order . . . Closing Case for
  Administrative Purposes . . . at 1, Nat’l Wildlife, et al v. Harvey, No. 2:06−cv−14197−KMM (S.D. Fla. Apr. 25,
  2007).


                                                          [2]
Case 2:19-cv-14199-DMM Document 4 Entered on FLSD Docket 06/21/2019 Page 3 of 3



                                       /s/ Jason Totoiu
                                       JASON TOTOIU
                                       FL Bar No. 871931
                                       Center for Biological Diversity
                                       P.O. Box 2155
                                       St. Petersburg, FL 33731
                                       Tel: (561) 568-6740
                                       jtotoiu@biologicaldiversity.org


                                       Attorney for Plaintiffs
                                       Center for Biological Diversity, Calusa
                                       Waterkeeper, and Waterkeeper Alliance




                                     [3]
